Name: Council Directive 95/5/EEC of 27 February 1995 amending Directive 92/120/EEC on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin
 Type: Directive
 Subject Matter: agricultural policy;  food technology;  animal product;  marketing;  agricultural activity;  agri-foodstuffs
 Date Published: 1995-03-08

 Avis juridique important|31995L0005Council Directive 95/5/EEC of 27 February 1995 amending Directive 92/120/EEC on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin Official Journal L 051 , 08/03/1995 P. 0012 - 0012COUNCIL DIRECTIVE 95/5/EC of 27 February 1995 amending Directive 92/120/EEC on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal originTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, under Directive 92/120/EEC (4), the maximum output for slaughterhouses benefiting from the derogation was increased to 20 livestock units per week and 1 000 livestock units per year respectively, until 28 February 1995; Whereas the Council has received a proposal from the Commission aimed at reviewing the provisions applicable to small establishments benefiting from the derogation and whereas the Council has been unable to act on that proposal before 28 February 1995; Whereas it is possible that, by reason of certain particular situations, establishments may not be able, by 1 March 1995, to observe all the specific rules laid down; whereas, pending a decision by the Council and in order to take into account local conditions and to avoid abrupt closures of establishments, provision should be made for a system of granting temporary and limited derogations, HAS ADOPTED THIS DIRECTIVE: Article 1 The date '28 February 1995' in Article 2 (2) of Directive 92/120/EEC shall be replaced by '30 June 1995'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 March 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 February 1995. For the Council The President J. PUECH (1) OJ No C 84, 2. 4. 1990, p. 100. (2) OJ No C 183, 15. 7. 1991. (3) OJ No C 332, 31. 12. 1990, p. 62. (4) OJ No L 62, 15. 3. 1993, p. 86. Directive as last amended by Directive 94/70/EC (OJ No L 368, 31. 12. 1994, p. 32).